           Case 1:14-cr-00334-JMF Document 46 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      14-CR-334 (JMF)
                                                                       :
MANUEL CORTEZ,                                                         :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 19, 2021, the Clerk of Court docketed a renewed motion for compassionate
release filed by Defendant Manuel Cortez, proceeding pro se. See ECF No. 38. Upon review of
the parties’ papers, the motion is denied, substantially for the reasons set forth in the
Government’s response. See ECF No. 43. In brief, the 18 U.S.C. § 3553(a) factors weigh
heavily against early release, see id. at 4, and given that Cortez has been fully vaccinated with
the Moderna vaccine, he “now has significant protection against serious illness or death should
he contract COVID-19.” United States v. Singh, No. 4:15-CR-00028-11, 2021 WL 928740, at
*3 (M.D. Pa. Mar. 11, 2021). Accordingly, he “has not demonstrated that his underlying
conditions — in combination with the possibility of a COVID-19 infection — provide
extraordinary and compelling reasons to grant his motion for compassionate release.” Id. at *3
& n.36 (citing cases). Denial of the motion, however, is without prejudice to a new application
“should future evidence demonstrate that new COVID-19 variants render the Moderna vaccine
significantly less effective at preventing serious illness or death from COVID-19, such that
[Cortez] is at a substantial risk of serious illness or death from a COVID-19 infection.” Id. at *4.

      The Clerk of Court is directed to terminate ECF No. 38 and to mail a copy of this letter to
Mr. Cortez at the following address:

                                                    Manuel Cortez
                                                     #70947-054
                                                    FCI Danbury
                                                      Route 37
                                                  Danbury, CT 06811

        SO ORDERED.

Dated: March 31, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:14-cr-00334-JMF Document 46 Filed 03/31/21 Page 2 of 2
